Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	Claims 6 and 14 are rejoined. Claims 16-21 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the prior art of record, modified Puskas, discloses a system for particle analysis including a microfluidic channel having an inlet and an outlet and an electromagnetic radiation source to apply electromagnetic radiation to the channel via a laser beam (Fig. 3). However, modified Puskas fails to disclose a controller 

Regarding Claim 11, the prior art of record, modified Wang discloses a DEP device having an inlet and an outlet, an array of microelectrodes and a sensor however, fails to discloses the one or more sensors positioned downstream in the channel of the DEP device from the electrodes between the electrodes and the outlet, thereby failing to disclose or render obvious the limitations of Claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721